Citation Nr: 1516628	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-04 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to a compensable evaluation prior to September 28, 2011, and an evaluation in excess of 20 percent from September 28, 2011 to February 6, 2012  for residuals of prostate cancer with erectile dysfunction.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1964 to February 1973. 

This matter comes on appeal to the Board of Veterans Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Muskogee, Alabama (RO).  In that rating decision, the RO awarded service connection for residuals of prostate cancer and assigned a noncompensable evaluation, effective from August 3, 2009.  

In a September 2011 correspondence, the Veteran indicated that he wanted a higher evaluation for his disability back to the original date of service connection.  In a January 2012 rating decision, the RO increased the assigned evaluation to 20 percent, effective from September 28, 2011.  The Veteran disagreed with the assigned effective date of the 20 percent rating and stated that he should be awarded any increase back to the original date of claim in August 2009.  The Veteran also disagreed with the RO's January 2012 denial of an evaluation in excess of 20 percent for the period from September 28, 2011.

The Board notes that the RO characterized the current matter on appeal as entitlement to an effective date prior to September 28, 2011 for the award of 20 percent rating.  However, given the Veteran's September 2011 correspondence in conjunction with his March 2012 notice of disagreement, the Board finds that the Veteran's claim is essentially a claim for an initial increased rating.  The matter has been re-characterized on the first page.

By the way of an August 2012 rating decision, the RO increased the assigned evaluation to 100 percent, effective from February 7, 2012.  As this is a full grant of the benefit sought, only the period prior to February 7, 2012 will be considered on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board only will consider whether the Veteran is entitled to an initial compensable rating higher for residuals of prostate cancer for the period prior September 28, 2011 and an evaluation in excess of 20 percent for the period from September 28, 2011 to February 6, 2012 (the award of 100 percent rating).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As a review of the record, and in particular the records from the Social Security Administration, reflect that the Veteran is unemployable due to service-connected disabilities, the issue of TDIU is before the Board.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's electronic files on the "Virtual VA"  and "VBMS" systems to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire period prior to December 17, 2011, the date of a VA examination,  the Veteran's disability due to residuals of prostate cancer have been manifested by no more awakening to void at least five times per night.  There is no indication of renal involvement or urinary infections.

2.  For the period from December 17, 2011 to February 6, 2012, the medical evidence of record shows that the Veteran had a recurrence of his actively malignant prostate cancer.

3.  For the entire period under appeal, the Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected heart disease and residuals of prostate cancer likely precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, and not higher, for residuals of prostate cancer for the period prior to December 17, 2011, have been met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2014).

2.  The criteria for the assignment of a 100 percent rating for prostate cancer for the period from December 17, 2011 to February 6, 2012 have been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

3.  Throughout the entire timeframe on appeal, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

 A standard March 2010 letter satisfied the duty to notify provisions for the underlying service connection claim. In any case, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted. Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated. 

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records as well as records from the Social Security Administration have been obtained.  In a November 2011 response to request for assistance, the Veteran has stated that he has not received treatment for his residuals of prostate cancer from 2008 through 2011.  Notably, the records received from SSA do contain copies of the Veteran's treatment records from his private urologist and primary care physician dated through 2010. 

VA has sought the Veteran's assistance in identifying pertinent treatment records on several occasions, including in the November 2011 notice letter.  The Veteran has not provided a completed medical records release for other outstanding records of pertinent treatment dated from 2008 to 2011.  The duty to assist a claimant is not a one-way street, and in this case the appellant has failed to cooperate to the full extent in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

The Board notes that the Veteran was afforded with a VA examination until December 2011.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  He has retained the services of a representative and declined the opportunity to present testimony before a member of the Board.  

2.  Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

The RO has rated the Veteran's residuals of prostate cancer under the hyphenated Diagnostic Codes 7528-7527.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 7528 refers to active prostate disease, while the Diagnostic Code 7527 refers to post-operative residuals of prostate cancer.

Under Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for up to a 100 percent disability rating.  It also provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a. 

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, or postoperative residuals are rated as voiding dysfunction or urinary tract infections, whichever is predominant.  38 C.F.R. § 4.115b. 

The evidence associated with the claims file does not reflect that the Veteran has experienced renal dysfunction or recent urinary tract infections.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a. 

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a. 

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a. 

As noted in the introduction, an April 2011 RO decision granted service connection and a noncompensable rating for residuals of prostate cancer, effective August 3, 2009.  The Veteran appealed the initial assigned evaluation.  By the way of a January 2012 RO decision increased the rating for the Veteran's service-connected residuals of prostate cancer to 20 percent, effective September 28, 2011, and in an August 2012, the RO increased the assigned evaluation to 100 percent, effective from February 7, 2012.  Therefore, the Board will consider whether the Veteran is entitled to an initial compensable rating higher for residuals of prostate cancer for the period prior September 28, 2011 and an evaluation in excess of 20 percent for the period from September 28, 2011 to February 6, 2012 (the award of 100 percent rating).

In this regard, the Board finds that the competent evidence of record does support an increased evaluation for the period prior to September 28, 2011 as well as from September 28, 2011 to the date of the December 17, 2011 VA examination.  Moreover, the medical evidence of record, and in particular the laboratory evidence, supports a higher increase as of the date of the December 17, 2011 VA examination.  As such, the Board finds that stage ratings are appropriate with a 40 percent evaluation for the entire period prior to the date of the December 17, 2011 VA examination, and a 100 percent evaluation for the period since the December 17, 2011 VA examination.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Prior to December 17, 2011

Private treatment records dated in 2008 show that the Veteran underwent cryoablation of the prostate in December 2008 after a biopsy confirmed prostate cancer.  Follow treatment record dated two weeks after the surgery, shows that the Veteran denied having any difficulty with voiding.  He was voiding well, but he complained of 1-2 ounces of post-void residuals.  He denied any pain or swelling.  A suprapubic catheter was removed and dressing was applied.  It was noted that the Veteran was taking Flomax.  The private physician concluded that the Veteran was doing well status post cryoablation of the prostate.  He was advised to return in three months and repeat PSA test.  Subsequent treatment records from his private urologist contain similar findings dated in March 2009 and September 2009.  However, these the Veteran did complain of problems with nocturia were a level 5 on the International Prostate Symptom Score (I-PSS), which means he reported having to get up 5 times a night to void.  He complained of frequency as a level on the IPSS, which means he reported having frequency less than once in five times.  His overall score revealed mild symptoms.  Laboratory findings show that the Veteran's PSA results were within normal limits (below 4.0) in September 2009 and April 2010. 

In December 2011, the Veteran was afforded a VA genitourinary examination.  That examination report shows that the Veteran complained of hesitancy/difficulty with stream, a weak/intermittent stream, and daytime voiding at intervals between one and two hours.  He denied any experiencing symptoms of dysuria, hematuria, urethral discharge, and nocturia.  He also reported that he experienced urinary leakage but he denied wearing or requiring an absorbent pad. There was no history of voiding obstruction.  He complained of symptoms of erectile dysfunction, but he denied using medication.  The Veteran informed the examiner that he was unaware of the current states of prostate cancer, and the examiner advised him to follow-up with his treating physician.  

On clinical examination, the 2011 VA examiner observed that the Veteran had normal male genital evaluation, except for a nodule on the lower pole of the left testicle.  Laboratory findings showed PSA test result was 4.2, which was considered abnormal.  The VA examiner confirmed diagnosis of prostate cancer, currently in remission, based on the Veteran's reported history.  The VA examiner found that the Veteran's residuals of prostate cancer involved voiding dysfunction with urinary frequency resulting in daytime voiding at intervals between one and two hours and marked hesitancy and weak stream, and he had erectile dysfunction as residual of prostate cancer.  The VA examiner concluded that the Veteran did not have any other residual complications of prostate cancer.

Initially, the Boards that the Veteran was not assigned an initial 100 percent rating for prostate cancer, as he had not had any active malignancy for more than six months prior to filing his claim for service connection in August 2009.  38 C.F.R. § 4.115b.  As the Veteran has not had any active malignancy during the period prior to December 17, 2011, the Board finds that an assignment of a 100 percent disability rating under Diagnostic Code 7528 for the Veteran's residuals of prostate cancer has not been appropriate since the effective date of service connection.  

Viewing all the evidence pertaining to the period prior to the date of the December 2011 VA examination, the Board concludes that there is a reasonable basis for finding that the criteria for a 40 percent rating for the Veteran's residuals of prostate cancer are met.  As noted above, the evidence indicates that voiding dysfunction is the Veteran's predominant complaint regarding his residuals of prostate cancer.  The Board observes that the Veteran does not have renal dysfunction or any recent urinary infections.  The available medical evidence shows that the Veteran has voiding dysfunction, or more specifically nocturia, during the period prior to December 17, 2011.  In this regard, private treatment records dated in 2009 show that the Veteran complained of experiencing nocturia five or more times a night. 

The Board observes that the December 2011 VA genitourinary examination report reflects that the Veteran did not have nocturia, and he only complained of daytime urinary frequency between one and two hours, and that there was no history of urinary tract infections.  The Veteran reported having some urinary leakage, but he denied the use or need of absorbent materials.  However, the Board finds that the Veteran's reported medical history of urinary frequency to his treating private urologist to be highly credible and demonstrates frequency of nocturia during the period prior to the December 2011 VA examination. 

In addition, the medical evidence reflects that the Veteran reported that he was taking Flomax for urinary issues, which is also suggestive of urinary frequency problems.  Therefore, the Board finds that, for the period prior to December 17, 2011, there is evidence that the Veteran has urinary frequency with awakening to void five or more times per night, as required for a 40 percent rating pursuant to 38 C.F.R. § 4.115a. 

The Board observes that the evidence does not indicate that the Veteran required the use of absorbent material due to urinary leakage to support an evaluation in excess of 40 percent rating pursuant to 38 C.F.R. § 4.115a for the period prior to December 17, 2011.  Further, the criteria as to obstructive voiding and urinary tract infections are not applicable in this case because the Veteran does not have such symptomatology.  See 38 C.F.R. § 4.115a.  

The Board notes that the Veteran was awarded special monthly compensation (SMC) based on loss of use of a creative organ under 38 U.S.C. § 1114(k), effective from September 28, 2011.  However, the lay and medical evidence prior to September 28, 2011 does not reflect any similar complaints of erectile dysfunction.  Given the lack of complaints of erectile dysfunction prior to September 28, 2011,when the Veteran initiated his increased rating claim, a granted entitlement to special monthly compensation (SMC) based on loss of use of a creative organ under 38 U.S.C. § 1114(k) prior to September 28, 2011 is not warranted.  Moreover, there is no evidence of penile deformity at any point during the applicable period to support a separate compensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which is commonly used to rate erectile dysfunction by analogy.  

Thus, a higher rating to 40 percent, and no more, is warranted for residuals of prostate cancer for the entire period prior to December 17, 2011.  The Board has considered the benefit-of-the-doubt rule in making the current decision, but the preponderance of the evidence is against a total rating for residuals of prostate cancer for this period. 38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

From December 17, 2011

As of the date of the December 17, 2011 VA genitourinary examination, the laboratory findings revealed that the Veteran's PSA test result was 4.2 which is abnormal and indicative of active disease.  Moreover, the reoccurrence of the Veteran's prostate cancer was confirmed by his treating private physician based on the February 7, 2012 laboratory findings that reflect PSA results of 5.5.  As the medical evidence of record for the period since the date of the December 2011 VA examination reflects the reoccurrence of active disease, a 100 percent rating under Diagnostic Code 7528 is warranted since December 17, 2011.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Extraschedular Considerations 

The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1. 

The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's prostate cancer symptoms and disability levels. 

Prior to December 17, 2011, the Veteran's disability due to residuals of prostate cancer was manifest by no active malignancy and voiding five or more times per night.  As of December 17, 2011, the Veteran's prostate cancer disability was shown to be actively malignant.  These factors are contemplated by the rating criteria. 

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected prostate cancer.  Hence, referral for consideration of an extraschedular rating is not warranted.

 3. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

 "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Moreover, the existence or degree of nonservice- connected disabilities will be disregarded if the percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a).  

As noted in the introduction section above, the evidence of record reflects that the Veteran essentially contends that his service-connected disabilities, including his residuals of prostate cancer, render him unemployable.  As shown above, the Board has increased the Veteran's residuals of prostate cancer rating to 40 percent for the period from August 3, 2009 to December 16, 2011, and he receives a 100 percent rating thereafter.  The Veteran is also service-connected for the following: heart disease, rated as 60 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss and residual scar, both rated as noncompensable.  

Throughout the entire period under appeal, beginning August 3, 2009, the Veteran's combined disability rating mets the schedular rating threshold for the grant of a TDIU.  38 C.F.R. § 4.16(a).  The remaining question before the Board is whether the Veteran's service-connected PTSD alone rendered him unable to obtain substantially gainful employment.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU during the entire appeal period. 

Based on a review of the records from Social Security Administration (SSA), these records essentially shows that the Veteran cannot obtain and maintain employment due to his symptoms associated with his service-connected heart disease and residual of prostate cancer symptoms as well as his non-service connected lumbar spine disorder.  Although the Board is not bound by the SSA's determination, it nonetheless notes for the purpose of illustrating the Veteran's TDIU claim that the Veteran was determined by SSA as being fully disabled as of August 2009.  In addition, a review of the available medical evidence also reflects that the severity of the Veteran's service-connected have impacted his ability to obtain and maintain employment. 

The Board has considered the findings contained in both the reports of December 2011 and December 2012 VA prostate cancer examinations specifically finds that the Veteran's prostate cancer does not impact his ability to work.  However, these examination reports do not consider the totality of the Veteran's disability picture due to all his service-connected disabilities.  

As such, the Board finds that the Veteran is entitled to TDIU for the entire period since August 3, 2009, which is the effective date of the award of service connection for residuals of prostate cancer and heart disease.  The benefit of the doubt rule is therefore for application for this timeframe.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

An initial higher rating of 40 percent, and no higher, is granted for residuals of prostate cancer for the period prior to December 17, 2011, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a 100 percent evaluation is granted for residuals of prostate cancer for the period since December 17, 2011, subject to the laws and regulations governing the payment of monetary awards.

For the entire appeal period, entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


